DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species B, figs. 6-11 in the reply filed on 9/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant stated that claims 1-20 read on the elected species B to which the examiner concurs. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 13, the limitation of “a disengaged configuration” in line 8 is unclear because is this disengaged configuration the same as mentioned in line 7 or another disengaged configuration?

 	For claim 15, the limitation of “an engaged configuration” is unclear because is this disengaged configuration the same as mentioned in claim 14 or another disengaged configuration?
	For claim 20, the limitation of “a disengaged configuration” in line 7 is unclear because is this disengaged configuration the same as mentioned in line 5 or another disengaged configuration? Likewise, the limitation of “an engaged configuration” in line 17 is unclear because is this disengaged configuration the same as mentioned in lines 12-13 or another disengaged configuration?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4,6-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (US 5359809 A).
 	For claim 1, Johnson discloses a container (1) for potting pre-planted objects, the container comprising: a container body (either 8 or 9) having a top end (fig. 2, in the area of where ref. 7 is pointing at) with a first opening (the top opening of the pot), a bottom end (fig. 2 in the area where ref. 14 is pointing at) with a second opening (the bottom opening of the pot), and a break (fig. 2, in the area where ref. 32 or 57 are pointing at) having a width, the break extending from the first opening to the second opening (figs. 2-3); and a fastener (figs. 7,8,10 which are various embodiments of hinge 10) transitionable between an engaged configuration (fig. 3) and a disengaged configuration (fig. 2), the width being adjustable when the fastener is in a disengaged configuration.
	For claim 2, Johnson discloses wherein the fastener comprises a first interlocking member (as shown in figs. 7,8,10) and a second interlocking member (as shown in figs. 7,8,10).  
	For claim 3, Johnson discloses wherein at least one of the first interlocking member and the second interlocking member is defined by one or more portions of the container body (as shown in figs. 7,8,10; the bent ends that are one portions of the container body).  
	For claim 4, Johnson discloses wherein the fastener includes a sliding member (not numbered but can be seen in figs. 7,8,10 as the outside sliding cover covering the bent ends of the interlocking members).

	For claim ApplicantScott SoutulloAttorney Docket No. 562.2-100Serial No. 16/424,782FiledMay 29, 2019Page3 of 77, Johnson discloses wherein the container body comprises a base (fig. 2, where ref. 12 is pointing at is a base) defining the bottom end and a peripheral sidewall (fig. 2 sidewalls are where refs. 8,9 are pointing at) extending upwardly from the base and defining the top end.  
	For claim 8, Johnson discloses wherein the container body includes a second break (fig. 2, in the area where ref. 35 or 39 are pointing at) and a second fastener (another one of ref. 10 with the embodiment as shown in figs. 7,8,10 on the opposite side of the first fastener as stated in the above) transitionable between an engaged configuration (fig. 3) and disengaged configuration (fig. 2).  
	For claim 9, Johnson discloses wherein the container body is defined by a first body member (8) and a second body member (9), the first body member and the second body member being removably secured together when at least one of the fastener and the second fastener is in an engaged configuration (fig. 3).
	For claim 10, Johnson discloses wherein the first body member and the second body member are of equal size (fig. 2).
	For claim 11, Johnson discloses wherein the break is disposed opposite the second break when the fastener and the second fastener are in an engaged configuration (figs. 2-3).  
	For claim 12, Johnson discloses wherein the first opening has a first diameter and the second opening has a second diameter smaller than the first diameter (fig. 3, the bottom diameter of the pot is smaller than the top diameter of the pot).  
Claims 1-4,6-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saeng (KR 101501206 B1).
For claim 1, Saeng discloses a container (10,10) for potting pre-planted objects, the container comprising: a container body (10) having a top end (top of the container) with a first opening (the top opening of the container), a bottom end (bottom of the container) with a second opening (the bottom opening of the container), and a break (fig. 2, in the area where ref. 20 are pointing at) having a width, the break extending from the first opening to the second opening (fig. 3); and a fastener (either one of refs. 50,60) transitionable between an engaged configuration (fig. 2) and a disengaged configuration (fig. 6), the width being adjustable when the fastener is in a disengaged configuration.
	For claim 2, Saeng discloses wherein the fastener comprises a first interlocking member (either of refs. 50,60) and a second interlocking member (either of refs. 50,60).
	For claim 3, Saeng discloses wherein at least one of the first interlocking member and the second interlocking member is defined by one or more portions of the container body (the interlocking members are parts or portions of the pot as shown in fig. 5).  
	For claim 4, Saeng discloses wherein the fastener includes a sliding member (refs. 50,60 slide into each other). 
	For claim 6, Saeng discloses wherein the diameter of the container body increases as the container body extends from the bottom end to the top end (see fig. 3 which shows increasing diameter from bottom end to top end).
	For claimApplicantScott SoutulloAttorney Docket No. 562.2-100Serial No. 16/424,782FiledMay 29, 2019Page3 of 7 7, Saeng discloses wherein the container body comprises a base (fig. 3, not numbered but can be seen right under where refs. 30,40 are pointing at) defining 
	For claim 8, Saeng discloses wherein the container body includes a second break (the other refs. 20,20 on opposite side as shown in fig. 2) and a second fastener (either refs. 50,60 on opposite sides) transitionable between an engaged configuration (fig. 2) and disengaged configuration (fig. 6).  
	For claim 9, Saeng discloses wherein the container body is defined by a first body member (10) and a second body member (10), the first body member and the second body member being removably secured together when at least one of the fastener and the second fastener is in an engaged configuration (fig. 2).
	For claim 10, Saeng discloses wherein the first body member and the second body member are of equal size (fig. 5, body members are identical).
	For claim 11, Saeng disclose wherein the break is disposed opposite the second break when the fastener and the second fastener are in an engaged configuration (see fig. 2).
	For claim 12, Saeng discloses wherein the first opening has a first diameter and the second opening has a second diameter smaller than the first diameter (see fig. 3, bottom portion has smaller diameter than top area).
 	For claim 13, Saeng discloses a container for potting pre-planted objects, the container comprising: a container body (10) defining an interior volume (volumes at refs. 30,40), the container body having a top end with a first opening (opening at the top of the pot), a bottom end with a second opening (opening at the bottom of the pot), and a break (fig. 2 where ref. 20 is pointing at) having a width, the break extending from the 
	For claim 14, Saeng disclose wherein the container body includes a second break (fig. 2 where ref. 20 is pointing at on the opposite side) extending from the first opening to the second opening and a second fastener (either of refs. 50,60 on any one of the body half 10) comprising a third interlocking member (either of refs. 50,60 on any one of the body half 10) and a fourth interlocking member (either of refs. 50,60 on any one of the body half 10), the second fastener being transitionable between an engaged configuration (fig. 2) and a disengaged configuration (fig. 6) and the container body being separable into a first body member (any one of ref. 10) and a second body member (any one of ref. 10) when the fastener and the second fastener are each in a disengaged configuration.
 	For claim 15, Saeng discloses wherein at least one of the third interlocking member and the fourth interlocking member is disposed within the interior volume when the second fastener is in an engaged configuration (fig. 2).

	For claim 17, Saeng discloses wherein at least one of the first interlocking member and the third interlocking member is secured to an interior surface of the container body (fig. 2).
	For claim 18, Saeng discloses wherein at least one of the first interlocking member and the third interlocking member is defined by one or more portions of the container body (the interlocking members are parts or portions of the pot as shown in fig. 5).
	For claim ApplicantScott SoutulloAttorney Docket No. 562.2-100Serial No. 16/424,782FiledMay 29, 2019Page5 of 719, Saeng discloses wherein the first interlocking member is defined by a first slide engagement member (members 50,60 slide into each other) disposed on the first body member proximate to the break and a second slide engagement member (members 50,60 slide into each other) disposed on the second body member proximate to the break and the third interlocking member is defined by a third slide engagement member (members 50,60 slide into each other) disposed on the first body member proximate to the second break and a fourth slide engagement portion (members 50,60 slide into each other) disposed on the second body member proximate to the second break.  
	For claim 20, the limitation has been explained in the above, thus, please see above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (as above) in view of Liard (US 4325202 A).
 	For claim 5, Johnson is silent about wherein the sliding member includes an ornamental portion defining a portion of the container body.
	Liard teaches a plant pot comprising a sliding member (11) including an ornamental portion (23) defining a portion (handle portion similar to ref. 33 or ornamental in that portion 23 blends in with the handle portion that defines part of the pot ) of a container body (5). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include an ornamental portion as taught by Liard on the sliding member of Johnson in order to not only provide a pulling area for the sliding portion but also to ornamentally blends in with the pot body to resemble the handle portion. 
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (as above) in view of Hollenbach et al. (US 4216622 A).
 	For claim 13, Johnson teaches the container as described in the above, thus, please see above. Not described is wherein at least one of the first interlocking member and the second interlocking member is disposed within the interior volume when the fastener is in an engaged configuration.  
Hollenbach et al. teach a plant pot comprising at least one of the first interlocking member (either refs. 5 or 6) and the second interlocking member (either refs. 5 or 6) is disposed within the interior volume when the fastener is in an engaged configuration (see fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to reverse the interlocking members of Johnson from being on the outside of the pot to being in the inside of the pot as taught by Hollenbach et al., since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both inside or outside interlocking members would allow removal of the pot for transplanting purpose). In re Einstein, 8 USPQ 167.  
For claim 14, Johnson as modified by Hollenbach et al. (emphasis on Johnson) teaches wherein the container body includes a second break (either sides where refs. 35,39,57,32 are pointing at) extending from the first opening to the second opening and a second fastener (another one of ref. 10 on the opposite side of the first fastener with embodiment of figs. 7,8,10) comprising a third interlocking member and a fourth interlocking member (figs. 7,8,10 on the other side from first and second interlocking members), the second fastener being transitionable between an engaged configuration (fig. 3) and a disengaged configuration (fig. 2) and the container body being separable 
For claim 15, Johnson as modified by Hollenbach et al. teaches wherein at least one of the third interlocking member and the fourth interlocking member is disposed within the interior volume when the second fastener is in an engaged configuration (as modified with Hollenbach et al.).  
For claim 16, Johnson as modified by Hollenbach et al. (emphasis on Johnson) teaches wherein the second interlocking member and the fourth interlocking member are each defined by a sliding member (figs. 7,8,10).
For claim 17, Johnson as modified by Hollenbach et al. teaches wherein at least one of the first interlocking member and the third interlocking member is secured to an interior surface of the container body (as modified with Hollenbach et al.).  
  For claim 18, Johnson as modified by Hollenbach et al. (emphasis on Johnson) teaches wherein at least one of the first interlocking member and the third interlocking member is defined by one or more portions of the container body (as shown in figs. 7,8,10; the bent ends that are one portions of the container body).  
For claimApplicantScott SoutulloAttorney Docket No. 562.2-100Serial No. 16/424,782FiledMay 29, 2019Page5 of 7 19, Johnson as modified by Hollenbach et al. (emphasis on Johnson) teaches wherein the first interlocking member is defined by a first slide engagement member (not numbered but can be seen in figs. 7,8,10 as the outside sliding cover covering the bent ends of the interlocking members) disposed on the first body member proximate to the break and a second slide engagement member (not numbered but can be seen in figs. 7,8,10 as the outside sliding cover covering the bent ends of the interlocking members) disposed on the second body member proximate to the break 
For claim 20, the limitation has been explained in the above, thus, please see above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643